DETAILED ACTION
Claims 1-6 are pending, and claims 1-4 and 6 are currently under review.
Claim 5 is withdrawn.
Claim 7 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/04/2021 has been entered.  Claims 1-6 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437).
Regarding claim 1, Mark discloses an additive manufacturing method of filament deposition or binder jetting [abstract, fig.1a-b].  The examiner reasonably considers the additive manufacturing of Mark to meet the limitation of producing 
Mark further teaches that the method includes depositing material in successive layers, debinding the material, and subsequent sintering of the material, wherein said material includes a metal powder, and multiple binders such as a first stage binder and second stage resin binder in a specific embodiment [abstract, 0005, 0017, 0111, 0150-0151].  The examiner reasonably considers said deposition of successive layers as disclosed by Mark to meet the limitation of forming a first layer and forming a second layer, wherein a first deposited layer has a composition of metal powder (ie. constituent material), resin binder (ie. first powder), and binder as stated previously; and wherein a second deposited layer has a composition of a resin binder (ie. second powder) and binder as stated previously.  It is noted that the material of Mark reasonably meets both a first composition and second composition as claimed because the claim does not require two different, mutually exclusive compositions.  Therefore, the examiner reasonably considers the material of Mark to meet a first composition and second composition wherein the first powder and second powders are both resin materials.  The examiner notes that a second layer lying atop a first layer would naturally be expected to be “in contact” with the first layer as claimed.
Mark teaches that debinding and subsequent sintering can be performed to facilitate first and second stage debinding, respectively.  The examiner reasonably considers the combined debinding and sintering of Mark to meet the 
The examiner recognizes that the decomposition point of the resin (ie. first powder) is naturally expected to be higher than that of the binder as claimed because said resin remains even after initial debinding to remove the binder [0114, 0126, 0134].  Furthermore, the resin in the first and second layers of Mark are the same, such that the decomposition points would have been expected to be equal as claimed.  Additionally, since the resin (ie. first/second powder) is removed during sintering, a sintering temperature would have naturally been expected to be higher than the decomposition point of said resin.  See MPEP 2145(II).
Regarding the amended limitations of having the first and second compositions be solid at room temperature and heating the first and second compositions to a fluid state, Mark does not expressly teach that the first composition and second composition are solid at room temperature and subsequently heated to a fluid state.  However, as stated previously, Mark discloses binder jetting using liquid binder (see previous).  Mark further teaches that the binder material can be, for example, PMMA or paraffin wax, which the examiner recognizes to have a melting point above normal, ambient temperatures as would have been recognized by one of ordinary skill.  Thus, in order for PMMA or paraffin binder to be in a liquid state as taught by Mark, the examiner submits that heating to melt said binder would naturally have been expected to be present in the disclosure of Mark.  See MPEP 2145(II).  

Regarding claim 3, Mark discloses the method of claim 1 (see previous).  The examiner submits that overlap between a first and second layer would have naturally been expected to be present in additive manufacturing because the basis of additive manufacturing is successive deposition of layers atop one another to build up a material.  See MPEP 2145(II).  Nonetheless, Mark further teaches depositing layers atop prior layers [0041-0043].
Regarding claim 4, Mark discloses the method of claim 1 (see previous).  As stated previously, Mark discloses a metal powder material [0111, 0147, 0150].  Mark further teaches sintering under a reducing atmosphere [0111, 0178].
Regarding claim 6, Mark discloses the method of claim 1 (see previous).  Mark discloses that the additive manufacturing may be binder jetting, wherein the binder material can be provided in the form of a paste or liquid [0168, 0171].  The examiner notes that a liquid binder jetted and mixed with solid powder, would naturally be expected to form a paste.  See MPEP 2144.05(I).  Furthermore, the examiner reasonably considers the supply/leveling of powder and aforementioned jetting of liquid/paste binder to reasonably meet the limitation of “ejecting” according to broadest reasonable interpretation [0104, fig.1b].
Regarding claim 2, the examiner notes that the recitations of claim 2 are identical to claim 1 with the exception that the first powder of the first composition is a resin and the second powder of the second composition is a carbon particle.  As stated previously, the material of Mark includes a resin, which reasonably meets the “first powder” as claimed.  Mark further discloses that the material can include graphite flakes [0150].  The examiner reasonably considers graphite flakes to be a carbon powder, which meets the “second powder” as claimed.  Again, it is noted that the material of Mark reasonably meets both a first composition and second composition as claimed because the claim does not require two different, mutually exclusive compositions.

Response to Arguments
Applicant's arguments, filed 10/04/2021, regarding the rejections over Mark have been fully considered but they are not persuasive.
Applicant argues that Mark is specifically directed to deposition of filament materials that are not heated above the glass transition temperature as stated in the abstract.  The examiner cannot concur.  Although Mark does indeed disclose a specific embodiment pertaining to this feature, it is noted that specific embodiments do not constitute a teaching away from the broader disclosure of other embodiments.  See MPEP 2123.  Mark also teaches other types of additive manufacturing not limited to filament deposition, wherein the binder, which is normally solid at room temperature, can be a liquid form as stated above, wherein heating to melt (ie. form fluid state) would have been naturally expected .

 Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734